1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARSHA WRIGHT,                                        Case No.: 17cv1996-BAS(MSB)
12                                        Plaintiff,
13   v.                                                    ORDER DENYING DEFENDANTS’
                                                           MOTION TO SEAL RE: EXHIBITS B, C,
14   OLD GRINGO, INC., et al.,                             AND D, ATTACHED TO MEMORANDUM
15                                   Defendants.           OF POINTS AND AUTHORITIES IN
                                                           SUPPORT OF MOTION TO EXCLUDE
16
                                                           PLAINTIFF’S EXPERT TESTIMONY AND
17                                                         REPORT [ECF NO. 222]
18
19         Defendants filed a “Motion to Seal Re: Exhibits B, C, and D, Attached to
20   Memorandum of Points and Authorities in Support of Motion to Exclude Plaintiff’s
21   Expert Testimony and Report” on January 9, 2020. (See ECF No. 222.) In their motion,
22   Defendants asks the Court to seal three expert reports of Plaintiff’s expert, Joshua
23   Vanetti, because they “contain materials designated ‘confidential’ pursuant to the
24   protective order (ECF 87) in place in this case.” (Id. at 2.)
25         Materials obtained through discovery can be included under seal with non-
26   dispositive motions if the requesting party demonstrates “good cause.” Kamakana v.
27   City and Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). “When a court grants a
28   protective order for information produced during discovery, it already has determined

                                                       1
                                                                                  17cv1996-BAS(MSB)
1    that ‘good cause’ exists to protect this information from being disclosed to the public by
2    balancing the needs for discovery against the need for confidentiality.” Phillips ex rel.
3    Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002). However, the
4    protective order and makes clear that a motion to file under seal “must be narrowly
5    tailored to seek sealing only of the confidential or privileged material.” (ECF No. 87 at
6    ¶13 (emphasis in original).)
7           After reviewing Defendants’ motion and the expert reports they ask to file under
8    seal, it appears to the Court that Defendants have not demonstrated there is good
9    cause to seal Plaintiff’s expert reports in their entirety. Defendants have not
10   demonstrated that the expert reports themselves are confidential under the terms of
11   the protective order, and it appears that a substantial part of Plaintiff’s expert reports
12   are not confidential, such as Mr. Vanetti’s background and qualifications, the
13   procedures he used in formulating his opinion, data points from other companies he
14   used, and his opinion itself. The Court, therefore, DENIES Plaintiff’s motion because it
15   finds that sealing the expert reports entirely is not justified or narrowly tailored to
16   protect the sensitive data therein.
17          Accordingly, Defendants should resubmit their motion to file under seal no later
18   than January 31, 2020, redacting only the portions of the document for which there
19   exists good cause for sealing.1
20          IT IS SO ORDERED.
21   Dated: January 28, 2020
22
23
24
25
26   1 Since the sealed lodged document is already on the docket at ECF No. 223, Defendants are asked to
27   file two separate documents on CM/ECF: (1) their motion to file under seal, and (2) their redacted copy
     of Defendants’ Motion to Exclude Plaintiff’s Expert Testimony and Report, Accompanying MPA, and
28   Attached Exhibits.

                                                        2
                                                                                           17cv1996-BAS(MSB)
